DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
Examiner notes that applicant has a status identifier for claim 25 as “currently amended”.  Examiner notes no underlines or strike throughs, and observes the claim language is identical to the claim 25 as presented on 4/18/2022.  The status identifier of claim 25 should be, and is assumed to be, “previously presented”.  

Regarding 112b: 
Applicant states that the clause is definite “act is performed in response to opening of a door”.  Examiner notes that applicant does not clarify if the door is positively included in the method steps, or if the step of opening a door is positively included as a method step.  112b rejection is maintained, as applicant does not clarify the scope of claim 16.
Regarding Burris in view of O’Brien:
Applicant asserts the newly amended claim language “such that rotation of the shaft is correlated with rotation of the pinion” of claim 16.  Applicant asserts Burris’ motor shaft 260 “can be rotated to adjust the position of the valve shaft 164 without affecting position of pinion 112”.  However, the Burris uses the rotation of the motor to open and closet he door , and therefore meets the broad claim language of “correlated with rotation of the pinion”.  
Applicant notes that the previous office action mentions “1:1 correlation”; applicant still does not claim 1:1 correlation.  Applicant merely claims “correlation”; applicant does not correlate particular rotational directions of the pin to particular rotational directions of the shaft.  Burris discloses broad correlation.  
Applicant asserts there is no correlation between rotation of the motor shaft 260 and the opening/closing of the door, because Burris uses a valve and fluid.  The location of the valve creates “latch regions”, or rotational positions that stops the door “valve moves to the appropriate set point for the latch region of the door” [0182].  Therefore, the valve position affects the opening/closing of the door, and is correlated with rotation of the pinion.  The mere use of intermediary parts or steps does not negate that the motor affects rotation of the door in the closing movement.  Further, applicant is arguing Burris as if this reference was used in an anticipatory rejection; examiner notes that Burris is used in an obviousness rejection.  Applicant does not address the combination.
Regarding O’Brien in view of Burris:
Applicant states that the use of energy generated to retard rotation of the pinion 54 does not “rotate a shaft of said motor with said electricity”.  Examiner notes that using the electricity to run the motor at all therefore rotates the shaft of the motor with the stored electricity.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims “in response to opening” and “in response to release”, however applicant is claiming a series of method steps.  Examiner is unsure of the scope of the claim 16; does claim 16 require the method step of opening the door?  Or is applicant attempting to claim structure of a device in functional terms?  Is the door required in the method steps?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-28, 30-33, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over 2011/0252598 Burris in view of 5243735 O’Brien.
Regarding claim 16, Burris discloses a method, comprising: 
compressing said spring 118 (compressed at 90 degrees, [0173]) in response to opening a door coupled to said spring; 
allowing said spring 118 to expand to initiate closing of said door in response to release of said door; 
generating electricity operable in response to compression and expansion of said spring during opening and closing said door (generated in both directions of rotation, claim 1, no electricity generated when stationary, [0183], electricity generated “solely from movement of the door” [0129]); 
storing said electricity in a storage device (battery “in addition to” generation [0130]); and 
rotating a shaft 260 of said motor 244 with said electricity to close said door (move in either direction dictated by the control unit 110, [0100], and “automatically close without any user input” [0001], and “valve moves to the appropriate set point for the latch region of the door” [0182], meaning the valve stops rotational movement of the door in particular positions);
wherein the shaft 260 is connected with a pinion 112 such that rotation of the shaft 260 drives the pinion to rotate (dictated by control unit 110) and such that the rotation of the shaft (260 of the motor) is correlated with rotation of the pinion (as dictated by the control unit 110); and 
wherein the pinion 112 is connected to said door via an armature 92 such that rotation of the pinion 112 closes said door;
wherein rotation of said shaft 260 in a first rotational direction is correlated with opening of said door (examiner notes that this does not require 1:1 correlation, that the direction is limited ONLY to the opening direction of a door); 
wherein rotation of said shaft 260 in a second rotational direction opposite the first rotational direction is correlated with closing of a door (examiner notes that this does not require 1:1 correlation, that the direction is limited ONLY to the opening direction of a door).  
Burris discloses the use of a generator separate from the motor.
O’Brien discloses the use of a “motor/generator” that acts as a generator and a motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a motor/generator as commonly known in the art of O’Brien to perform the function of both of the separate motor and generator of Burris.  Examiner notes that the use of one article that performs the functions of both required in Burris would lower both the cost of the device, as well as ease the manner of use.  Therefore, examiner contends it would have been obvious to use the same device to perform both functions described in Burris.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Regarding claim 17, Burris as modified discloses the method of claim 16, further comprising decoupling said motor from said door if opening or closing the door exceeds in response to a movement speed of the door exceeding a preset rate (by using clutch gears 314a,314b [0128]).

Regarding claim 18, Burris as modified discloses the method of claim 16, wherein rotating said motor shaft  rotates a gear set (gear train [0129]) connected to said spring with a rack and pinion mechanism (“user begins opening the door, movement…directly drives the large drive gear and subsequently the gear train to the generator” [0129]).

Regarding claim 19, Burris as modified discloses the method of claim 18, wherein said gear set is one of a planetary gear set or a spur gear set (as shown in figure 33).

Regarding claim 20, Burris as modified discloses the method of claim 16, further comprising dampening at least one of a closing rate or an opening rate of said door via the generating electricity during the opening and closing of said door.  Examiner contends that the mechanical coupling of the motor to the pinion as disclosed by Burris adds a resistance to the torque of the pinion 112 of Burris, and therefore “dampens” the rate of rotation of the door.  

Regarding claim 21, Burris as modified discloses the method of claim 16, wherein said door is coupled to a door closer 90, said door closer comprising a rack 116 engaged between said pinion 112 and said spring 118, said motor 244, and said storage device.

Regarding claim 22, Burris as modified discloses the method of claim 21, wherein rotation of said pinion 112 in a first rotational direction is correlated with movement of said rack 116 in a first linear direction, compression of said spring 118, and opening of said door (as is common in the art, and shown in figure 3); and wherein rotation of said pinion 112 in the second rotational direction is correlated with movement of said rack 116 in a second linear direction opposite said first linear direction, expansion of said spring, and closing of said door (as is common in the art, and shown in figure 3).

Regarding claim 23, Burris as modified discloses the method of claim 16, wherein said generating occurs during opening of said door and during a first closing phase of said door (“electrical energy will be generated…regardless of the direction the door 82 is moving” [0126]); and wherein said rotating of said motor occurs during a second closing phase to close said door.  Applicant is designating two phases of closing, but does not differentiate them in this claim.  Therefore, examiner notes that the generation occurs during the opening and both closing phases in Burris.

Regarding claim 24, Burris as modified discloses the method of claim 23, wherein said door moves from an open position to an intermediate position during said first closing phase; and wherein said door moves from said intermediate position to a closed position during said second closing phase.  Applicant is designating two phases of closing, but does not differentiate them in this claim.  Therefore, examiner notes that the door moves during the opening and both closing phases in Burris.

Regarding claim 25, Burris discloses a method of operating a door closer, the method comprising: 
translating a first door movement of a door to a first pinion rotation (using arms 92) of a pinion 112 of the door closer (figure 2), wherein the door closer further comprises a motor 244 having an motor shaft engaged with the pinion via a reduction gear set 242 such that rotation of the pinion is correlated with rotation of the motor shaft; translating, by the reduction gear set 242, the first pinion rotation 112 to a first motor shaft rotation of the motor shaft (the rotation of the door generates energy by the motor 244); generating, by the motor, a generated electrical power as a result of the first motor shaft rotation (in either direction, abstract), wherein the generating of the generated electrical power impedes the first motor shaft rotation (as discussed above, this is a function of this step, and is discussed above in claim 20), thereby impeding the first pinion rotation and the first door movement (examiner notes that this is a repetition of the prior phrase); storing, in a power storage device coupled with the motor [0130], the generated electrical power, thereby providing stored electrical power stored in the power storage device; during a second movement of the door that occurs after the first movement of the door, discharging, from the power storage device to the motor, at least a portion of the stored electrical power, thereby providing the motor with discharged electrical power (motor sends the electricity to the controller so that it closes the door [0001]); generating, by the motor as a result of the motor receiving the discharged electrical power (motor rotates “under the direction and control of control logic” [00092]), a torque driving the motor shaft to rotate in a second motor shaft rotation (torque rotates the motor shaft in both directions); translating, by the reduction gear set 242, the first output rotation to a second pinion rotation (closing direction) of the pinion 112; and translating the second pinion rotation to a second door movement of the door, thereby driving the door toward a closed position [0001].
Burris discloses the use of a generator separate from the motor.
O’Brien discloses the use of a “motor/generator” that acts as a generator and a motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a motor/generator as commonly known in the art of O’Brien to perform the function of both of the separate motor and generator of Burris.  Examiner notes that the use of one article that performs the functions of both required in Burris would lower both the cost of the device, as well as ease the manner of use.  Therefore, examiner contends it would have been obvious to use the same device to perform both functions described in Burris.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Regarding claim 26, Burris as modified discloses the method of claim 25, further comprising: translating the first pinion 112 rotation to a first rack 116 gear movement (linear movement) of a rack gear engaged with the pinion 112 (figure 3) and thereby compressing or expanding a spring 118 engaged with the rack gear as a result of the first rack gear movement; and translating the second pinion rotation (opposite direction) to a second rack gear movement of the rack gear 116 and thereby compressing or expanding the spring 118 as a result of the second rack gear movement (spring compresses and expands, as is disclosed by applicant and is known in the art).

Regarding claim 27, Burris as modified discloses the method of claim 26, wherein the first door movement is an opening movement of the door in which the door moves away from the closed position; wherein the first rack gear movement results in compressing the spring; and wherein the second rack gear movement results in expanding the spring [0083].

Regarding claim 28, Burris as modified discloses the method of claim 25, wherein the first door movement is an opening movement of the door in which the door moves away from the closed position; wherein the first pinion rotation is in a first rotational direction; and wherein the second pinion rotation is in a second rotational direction opposite the first rotational direction [0083].

Regarding claim 30, Burris as modified discloses the method of claim 25, wherein the door closer further comprises a clutch [0128] engaged between the motor and the reduction gear set, the clutch having a coupling state in which the clutch engages the motor and the reduction gear set, and the clutch having a decoupling state in which the clutch disengages the motor from the reduction gear set; and wherein the method further comprises selectively operating the clutch in the decoupling state based upon a movement speed of the door (speed of the door in one direction is not utilized by the clutch).

Regarding claim 31, Burris discloses a method of operating a door closer comprising a pinion 112, a motor 244 including a motor shaft 260 engaged with the pinion 112 via a reduction gear set 242, and a power storage device (battery) coupled with the motor [0130], the method comprising: translating an opening movement of a door (using arms 92) to a first pinion rotation 112, thereby causing the reduction gear set 242 to rotate the motor shaft 260 in a first motor shaft rotation, thereby causing the motor to generate a first electrical power (electricity generated in both directions), thereby causing the motor to impede the opening movement of the door (please see discussion in claim 20); storing the first electrical power in the power storage device; translating a first closing movement of the door to a second pinion rotation of the pinion 112 (using arms 92), thereby causing the reduction gear set 242 to rotate the motor shaft 260 in a second motor shaft rotation, thereby causing the motor to generate a second electrical power (electricity generated in both directions), and thereby causing the motor to impede the first closing movement of the door (see discussion of claim 20); storing the second electrical power in the power storage device; and during a second closing movement of the door occurring after the first closing movement of the door (door of Burris closes the whole way, and has two phases of movement as claimed by applicant), discharging at least a portion of the electrical power stored in the power storage device to the motor (in order to close the door, [0001]), thereby causing the motor to drive the motor shaft thereby urging the door toward a closed position; wherein the first pinion rotation is in a first rotational direction; and wherein the second pinion rotation is in a second rotational direction opposite the first rotational direction.
Burris discloses the use of a generator separate from the motor.
O’Brien discloses the use of a “motor/generator” that acts as a generator and a motor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a motor/generator as commonly known in the art of O’Brien to perform the function of both of the separate motor and generator of Burris.  Examiner notes that the use of one article that performs the functions of both required in Burris would lower both the cost of the device, as well as ease the manner of use.  Therefore, examiner contends it would have been obvious to use the same device to perform both functions described in Burris.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   


Regarding claim 32, Burris as modified discloses the method of claim 31, wherein the door closer further comprises a rack gear 116 engaged with the pinion 112 and a spring 118 engaged with the rack gear 116; wherein the first pinion rotation drives the rack gear in a first direction and compresses the spring; wherein, during the first closing movement, the spring expands, thereby driving the rack gear in a second direction opposite the first direction and urging the pinion in the second rotational direction; and wherein during the second closing movement, the spring expands, thereby driving the rack gear in the second direction and urging the pinion in the second rotational direction.

Regarding claim 33, Burris as modified discloses the method of claim 31, further comprising operating a clutch [0128] to selectively decouple the motor from the pinion (in only one direction).

Regarding claim 36, Burris as modified discloses the method of claim 16, wherein said rotating of said shaft of said motor (O’Brien motor/generator in place of the motor in Burris, rotating O’Brien shaft either uses electricity or makes electricity) drives a gear set that rotates a pinion of a door closer to close said door (as taught in Burris).

Regarding claim 37, Burris as modified discloses the method of claim 16, wherein said rotating of said shaft of said motor (O’Brien motor/generator in place of the motor in Burris, rotating O’Brien shaft either uses electricity or makes electricity) provides a boost force to completely close the door (as taught in Burris).

Regarding claim 38, Burris as modified discloses the method of claim 16, wherein rotating said shaft of said motor (of O’Brien, which generates in only one direction, and uses in the other direction) with said electricity to close said door comprises generating, by the motor (since the motor of O’Brien generates AND uses), a closing force on said door.

Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 5243735 O’Brien in view of Burris.
Regarding claim 16, O’Brien discloses a method, comprising: 
compressing said spring 40 (abstract) in response to opening a door (swinging door, abstract); 
allowing said spring 40 to expand to initiate closing of said door (abstract) in response to release of said door;
generating electricity with a motor 62 (“acts as a generator during the closing”, abstract) operable in response to compression and expansion of said spring during opening and closing said door; 
and rotating a shaft 60 of said motor 62 with said electricity (“generated electrical energy fed back to the motor/generator to retard rotation of the rotor” abstract, so the generated electrical energy is used by the motor in the closing motion);
wherein the shaft 60 is connected with a pinion 28 such that rotation of the shaft drives the pinion to rotate (as discussed above) and such that rotation of the shaft (60 of motor 62) is correlated with rotation of the pinion (motor is used to retard motion, and therefore the rotation of the motor’s shaft is used to affect rotation of the pinion); and 
wherein the pinion 28 is connected to said door such that the rotation of the pinion closes the door (since pinion is directly connected to door, this is the case); 
wherein rotation of said shaft 60 in a first rotational direction is correlated with opening of said door (generation direction), and 
wherein rotation of said shaft in a second rotational direction opposite the first rotational direction is correlated with closing of said door (using the electricity to retard rotation of pinion 28).  
O’Brien does not disclose the use of an electricity storage device, or that its rotating pinion is connected to the door using armature.
Burris discloses the use of a battery storage device battery “in addition to” generation [0130], and that its rotating pinion is attached to the door using armature 92.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to store the generated electricity of O’Brien in a storage device like the battery of Burris so that the electricity can be used for damping the closing motion at a later time.  For instance, if the door is held open for a long time, the unstored generated electricity will no longer be available, and the device of O’Brien will not function.  The inclusion of a battery will elongate the useful time of the braking function of O’Brien.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a set of arms with O’Brien, as known in the art taught by Burris armature 92, in order to connect the two rotating things in a known manner.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 17, O’Brien as modified discloses the method of claim 16, further comprising decoupling said motor from said door (using clutch mechanism 63) in response to a movement speed of the door exceeding a preset rate (rate in the negative, since the clutch 63 disconnects the motor from the door in one direction).

Regarding claim 18, O’Brien as modified discloses the method of claim 16, wherein rotating said motor shaft 60 rotates a gear set 58 connected to said spring 40 with a rack and pinion mechanism (rack 52, pinion 54).

Regarding claim 19, O’Brien as modified discloses the method of claim 18, wherein said gear set is one of a spur gear set (figure 4).

Regarding claim 20, O’Brien as modified discloses the method of claim 16, further comprising dampening a closing rate of said door via the generating electricity (abstract) during the opening and closing of said door.

Regarding claim 21, O’Brien as modified discloses the method of claim 16, wherein said door is coupled to a door closer (device of O’Brien), said door closer comprising a pinion 54 engaged with said door via an armature 28a, a rack 52 engaged between said pinion 54 and said spring 40, said motor 62, and said storage device (of Burris).

Regarding claim 22, O’Brien as modified discloses method of claim 21, wherein rotation of said pinion 54 in a first rotational direction is correlated with movement of said rack in a first linear direction (figure 4) , compression of said spring, and opening of said door (abstract); and Response to Final Office Action Application No. 16/358,201 
Page 4 of 15wherein rotation of said pinion in a second rotational direction is correlated with movement of said rack in a second linear direction opposite said first linear direction, expansion of said spring, and closing of said door (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677